Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 1 of 28

Gordon Hunter Pedersen, sui juris
Non-Resident without the U.S.

in care of 4625 Cherry Court
Cedar Hills. Utah Nation. Near
Non-Domestic

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH
UNITED STATES OF AMERICA, Case No. 2:20-cv-00279 DBB
Plaintiff
Vv. Notice of Special Appearance
Move the Court to Dismiss this Action
GORDON PEDERSEN for Lack of any Jurisdiction

[corporate fiction Defendant in err] and/or Remove this Case to a Constitutional Court

Gordon Hunter Pedersen, Claimant Non-Domestic Terrorism

(non-corporate, American State National)
[Judge] David Barlow

PORE RR REE ERE eR EEE REPT ee ee

Living Testimony in the form of a Witness Affidavit

I, Gordon Hunter Pedersen, (nen-corporate entity, American State National), sui juris,
NOT pro se,’ enter this my “court of record,” by “special appearance,” visiting the court as a
Lawful Person. Gordon Hunter Pedersen, is my God given Christian name. I am over the age
of 21 and J am competent and of sound mind. IJ am an American State National, a private living
man, living on the land and soil of the land jurisdiction of Utah. Lawfully adopted from
Washington State, the state of my live birth. Through the light and love of “Yeshua the Christ,”
I, am a non- corporate, natural born, living breathing being, a living soul, with clean hands
and hereby NOTICES the court of FATAL DEFECTS and ERRORS, and hereby demand that
the above captioned case be DISMISSED WITH PREJUDICE, and the record corrected,
for lack of any evidence of a proven contract on the public court record, and for lack of any
evidence proven on the public court record of “subject matter” or “personam” jurisdiction.
Plaintiff has not proven there is a contract or any jurisdiction, on the public court record.

Page 1 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 2 of 28

This is my court of record. { declare and affirm, the truth and facts contained herein are my
sincere-first-hand knowledge as being true, correct, complete and certain, and so affirm and

declare the following per; 28 U.S. Code § 1746- unsworn declarations under penalty of perjury:

1, Gordon Hunter Pedersen, “real party in interest” demands the strict adherence to Article IV,
section one of the National Constitution so that in all matters before this court, the Full Faith and
Credit shall be given in each State to the public Acts, Records, and judicial Proceedings of every
other State; & to Article TV of the Articles of Confederation, still in force pursuant to Article VI of
the National Constitution, so that “Full faith and credit shalf be given in each of these States to the
records, acts, and judicial proceedings of the courts and magistrates of every other State," selective
incorporation notwithstanding. The lex domicilii shall also depend upon the Natural Domicile of
the above-mentioned “real party in interest.” The lex domicilii, involves the “law of the domicile”
in the Conflict of Laws. Conflict is the branch of public law regulating all lawsuits involving a -
"foreign" law element where a difference in result will occur depending on which laws are applied.
There are Exactly & Only (3) Three Substances that the Federal Government has any
judicial authority it can regulate against American State Nationals, so far as we are concerned:
Under Title 27; Bureau of Alcohol, Tobacco and Firearms (BATF), nothing else, by law.
1. I, Gordon Hunter Pedersen, a private living flesh and blood man, American State National,
NOT a Territorial United States Citizen residing in any State of State, NOT an incorporated entity,
NOT the owner or operator of any incorporated offshore business enterprise engaged in any activity
related to the interstate manufacture, transport, or sale of alcohol, tobacco, or firearms, fireworks
and NOT otherwise the employer, owner, or operator of any offshore business engaged in Federal
income-producing activity related to any agricultural, residential or commercial property subject to
Territorial or Municipal jurisdiction. I have NOT received any Actual Legal Notice (must be posted
and addressed to me) by the Bureau of Alcohol, Tobacco, and Firearms --- of any violations.

Page 2 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 3 of 28

The plaintiff has not proven with any verifiable evidence on the public court record, that I,
Gordon Hunter Pedersen, American State National am operating a foreign corporation offshore
and that, this corporation is engaged in any/or interstate manufacture, sale or transport of alcohol
tobacco, and/or firearms ---- I have never had any involvement in any ATF “activities.”
And there has been no proof or evidence entered into the public court record that I, Gordon Hunter
Pedersen, private living man have been involved in any ATF activities. This being the case,
this court is required to DISMISS THIS CASE & any false charges, or [REVERSE IT],
immediately and correct the the record. And remove this case to the Supreme Court of the Utah
Common Law Constitutional Court. The Utah Jural Assembly is in session and operating by
operation of law. There is no rebuttal by law to the plaintiff or the court, by all appearances.
MANDATORY NOTICE Foreign Sovereign Immunities Act
Sections 1605 and 1607
NOTICE OF LIABILITY: 18 USC 2333, 18 USC 1341 and 1342

2. This MANDATORY NOTICE is provided to all Territorial United States District and State
and County Courts, their officers, clerks, bailiffs, sheriffs, deputies, and employees and all
Municipal Appointees including their DISTRICT, STATE, and COUNTY COURTS, their
OFFICERS and EMPLOYEES: The vessels doing business as Gordon Hunter Pedersen and not
limited to Gordon H. Pedersen, G. H. Pedersen, G,. Pedersen, Gordon Pedersen, GORDON
HUNTER PEDERSEN, GORDON H. PEDERSEN, G. H. PEDERSEN, G. PEDERSEN, GORDON
PEDERSEN, DOC, DR., DOCTOR, Doc, Dr., Doctor, together with all derivatives and permutations
and punctuations and orderings of these names, are not acting in any federal territorial or municipal
capacity and have not knowingly or willingly acted in any such capacity since the day of nativity:
September 9, 1959. All vessels are duly claimed by the Holder in Due Course and held under
published Common Law Copyright since September 9, 1959. These vessels are publishing

Page 3 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 4 of 28

MANDATORY NOTICE that they are Foreign Sovereigns from Washington State and adopted
into the Utah State of The United States of America, This is your MANDATORY NOTICE

that these above-named vessels are owed all material rights, duties, exemptions, insurances, treaties,
bonds, agreements, and guarantees including indemnity and full faith and credit; you are also hereby
provided with MANDATORY NOTICE that these vessels are not subject to Territorial or Municipal
United States law and are owed The Law of Peace, Department of the Army Pamphlet 27-161-1,
from all Territorial and Municipal Officers and Employees who otherwise have no permission to
approach or address them. Any Harm resulting from trespass upon these vessels or the use of
fictitious names or titles related to them shall be subject to full commercial liability and
penalties: 18 USC 2333, 18 USC 1341 and 1342. This document was autographed and notarized
by I, Gordon Hunter Pedersen, American State National and Lawfully recorded on the land
jurisdiction and then on May 12, 2020, it was entered into the public court record.

To re-interate for the public court record: I, Gordon Hunter Pedersen, and all derivitatives
thereof am not subject to Territorial or Municipal United States law (or codes, statutes, rules,
or timelines), and [ am owed The Law of Peace from all Territorial and Municipal Officers
and Employees whe otherwise have no permission to approach or address I, Gordon Hunter
Pedersen. Any Harm resulting from trespass upon these vessels or the use of fictitious names
or titles related to them shall be subject to full commercial liability and penalties:

18 USC 2333, 18 USC 1341 and 1342 (Collusion and Conspiracy against Rights); which
penalties carry up to 20 years imprisonment. The court is required te DISMISS THIS CASE
BY LAW for lack of contract and for lack of jurisdiction. And/or remove this case to the

Supreme Court of the Utah Common Law Constitutional Court, immediately. Exhibit 1,

1, Gordon Hunter Pedersen claim Municipal Exemption under U.S.C. Title 50, Section 7 (c}

and (e), 2012 Edition.
Page 4 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 5 of 28

Declaration of Status and Right of Avoidance

3. I, Gordon Hunter Petersen, above-mentioned “party of interest,” living flesh and blood
man, NOT GORDON PEDERSEN, FRAUDULENT, FICTION PERSONA, {defendant in err],
serve plaintiff and this court Explicit Notice, once again, that I am standing on the land and soil
jurisdiction of Utah, and that I am operating exclusively as a Lawful Person, sui juris, entered
declarations and “Living Testimony in the Form of an Affidavit” (which the plaintiff has ignored
and has not answered point by point becoming prima facie fact and law), and proof of my identity

and capacity established on the public record and entered the evidence of my status and standing
as an American State National, as a Lawful Person, into the public court record, encompassing

9 Lawfully, Recorded Documents, May 12, 2020, proving my status and standing, including the
Writ of Error, Coram Nobis and Memorandum in Law.

4. This is plaintiff’s and the courts Explicit Notice, 1, Gordon Hunter Pedersen, American
State National, am NOT the False, Fraudulent PERSONA, GORDON PEDERSEN, [corporate
defendant in err], named by the plaintiff and fraudulently asserted by the Assistant United States
Attorney for the plaintiff, Joel A. Ferre, JOEL A. FERRE without any proven evidence in the
public court record that the DEAD CORPSE, is I, Gordon Hunter Pedersen, the private living
flesh and blood man, American State National. I do NOT consent to this fraud and unconscion-
able contract by the plaintiff. Plaintiff has NOT proven by any verifiable evidence in the public
court record, that there is any contract on the public court record proving that I the living man
agreed or consented to being identified as the FICTITIOUS PERSONA, GORDON PEDERSEN.
Ido NOT consent 3X. I have rescinded, removed and canceled any “Trusteeship” authority
conveyed to the Municipal/Territorial Government through an unconscionable contract at my birth,
and have become my own designated Trustee over I, Gordon Hunter Pedersen and over my Estate.
The plaintiff has not proven that the False PERSONA GORDON PEDERSEN even exists.

Page 5 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 6 of 28

5. I, Gordon Hunter Pedersen, the “real party in interest” am standing on the land juris-
diciton of Utah, my Status is that ] am an American State National, under 8 U.S.C. 1101 (21) (a).
My Indemnity Bond demonstrates my Private Capacity from Liability, Loss or Damage. Serving
Notice on the court, proving our vessels are all “Private People” engaged in peaceful, international
trade; Accepted for Indemnified Value: Bond AMRI100001 Acct.# RA393427640,US. Utah.

I am tax exempt and tax prepaid. I, Gordon Hunter Pedersen, am NOT a citizen of a State of the
United States as defined in section 1332(c)” (not a corporation, an insurer, or the legal representa-
tive of a decedent, an infant or an incompetent), “nor created under the laws of any third country.”
And I] am NOT a United States citizen or a citizen of the United States under 8 U.S.C. § 1401or
1401 § (a), statutory, chattel or property of the United States, Inc. National Government.
Furthermore, I, Gordon Hunter Pedersen, am not an artificial, corporate “person” as defined and
created by PUBLIC STATUTES, and is not a juristic person which may be “affected” by PUBLIC
STATUTES; but is invested with, and bears the status, condition and character of an American
State National. The above “real party in insterest” is always and at all times present, in his
“asylum home state” which is “the common case of the place of birth, domicilium originis,” also
referred to as Natural Domicile, which is “the same as domicile of origin or domicile by birth,”
(See Johnson v. Twenty-One Bales, 13 Fed.Cas. 863; Black’s Law Dictionary, 4° edition), which
is the source and the seat of his sovereignty and immunity. Accordingly, “real party in interest”
exercises his Right of Avoidance and hereby rejects the offered commercial venture and declines
to fuse with or to animate the above-mentioned Defendant in Err, or to stand as STRAWMAN
[PERSON], which is defined in Barron’s Law Dictionary, 4" edition (1996), as “a term referred to
in commercial property contexts when a transfer is made to a third party, the strawman [person],
simply for the purpose of re-transferring to the transferror, in order to accomplish some purpose
not otherwise permitted,” i.e., obtaining jurisdiction over the above named “real party in interest”

Page 6 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 7 of 28

or relying upon the rebuttable presumption that the above-mentioned “real party in interest”

is a corporation. The definition also contains the admonition to “see dummy,” which at that
entry is therein defined as “a strawman; a sham.” The above-mentioned “real party in interest”
is, NOT a strawman, NOT a sham or dummy. This Declaration of Status constitutes a conclusive
presumption, of which the court is bound to take NOTICE, that the above-mentioned “real party
in interest” is NOT a corporation; and, the court can exercise no jurisdiction whatsoever over the
“real party in interest” or in the above-captioned case, but is duty bound according to the due
process of the law, to which the above-mentioned “real party in interest” is an American National,
claimant and by the Rule of Law the court is required to DISMISS THE CASE OR [REVERSE

IT] and dismiss any faise charges against the living, breathing man I, Gordon Hunter Pedersen.

Impersonation, Mischaracterization & Identity Theft, by the Plaintiff against the Living Man
6. The plaintiff, the UNITED STATES OF AMERICA (Corporation), using the DEAD
CORPSE, FICTITIOUS, GORDON PEDERSEN PERSONA in this case, is committing crimes
of Impersonation, Mischaracterization and Identity ‘Theft against I, Gordon Hunter Pedersen, a
private living flesh and blood man, American State National. And the court, it’s clerks, [judge]
and employees are held responsible, culpable and all held liable if this case is not dismissed
immediately along with any/all false fictional charges. Or if any further action is taken against
GORDON PEDERSEN, defendant under the false presumption, assumption and fraud that the
DEAD CORPSE, Artificial Entity is I, Gordon Hunter Pedersen, the private living man, further
damages and liabilities will be assessed against those committing these crimes specified.
This court, the attorney’s or the plaintiff in this case cannot trespass or usurp upon our private
property nor address Americans under presumption of any Federal citizenship obligation.
They must understand that they are not allowed to trespass on the land and soil of this country,

Page 7 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 8 of 28

nor allowed to importune the people to obey federal regulations concerning matters that pertain
only to federal citizens or U.S. citizens under color of law.

"For a crime to exist, there must be an injured party. There can be no sanction or penalty im-
posed upon one because of this exercise of Constitutional rights, "-Sherar v. Cullen, 481 F. 945.

I am an American State National of The United States of America, the Owner of Record and
Holder in Due Course of all Trademarks/TRADEMARKS and copyrights associated with my
Lawful Person, however styled, ordered, punctuated, or spelled; these are private assets and I do
not authorize any administration of these assets for the benefit of Third Parties. This is your
Notice of my acceptance of your oaths of offices and commission pledges to operate in a lawful
manner and my recognition of foreign efforts to impersonate me and deprive me of my IV
Amendment Guarantees and Due Process of law by means of virulent fraud.
That’s why one of the most fundamental responsibilities of the “Federal Government” is spelled
out in Article IV of the Constitution, is to protect my person(s). It is flagrant crime against
innocent Americans being perpetuated by self-interested foreign governments acting in Breach
of Trust and in violation of their own commercial service contracts. The usurpation’s and
liberties taken by our foreign Federal Subcontractors and their practice of using semantic deceit,
especialy similar names, deceits, substituting one entity for another, and making nonsense of
verbal exchanges, and allowing outright fraudulent misrepresentation of I, Gordon Hunter
Pedersen, American State National, living flesh and blood man, my interests, must be taken into
account with respect to each and every action purportedly taken by me or for me.
A. I, Gordon Hunter Pedersen, American State National have no contract with the Municipal

Corporation or Territorial Corporation of the District of Columbia, or the UNITED STATES

OF AMERICA (Corporation)---- and plaintiff has entered no evidence into the public court

record that any contract exists between I, Gordon Hunter Pedersen, the living man and them.

Page 8 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 9 of 28

The fictitious named Defendant, GORDON PEDERSEN, by the Plaintiff, is considered a

DEAD CORPSE, Fictional Entity created by the State of Washington. The U.S. Government
Style Manual, Chapter 3, requires only the names of corporate and other fictional entities, or
those serving in corporate capacities to be in all capitalized letters. Fictions are invented to
give courts jurisdiction, Snider v. Newell 44 SE 354. 1, Gordon Hunter Pedersen, the flesh

and blood, private living man do not and did not consent (nor voluntarily or knowingly) to be
mis-identified or mis-addressed by the plaintiff or the court as the all caps GORDON PEDERSEN,
Nor did I give any consent to any Federal Department, Agency, Court or State, or State of State to
create or to address, I the private living man, as a fictional all caps PERSON. And I, Gordon
Hunter Pedersen, the private living man am NOT a corporate or fictional entity & I do not consent.

B. The plaintiff has not entered any alleged contract into the public court record, proving
that I, the private living, flesh and blood man, Gordon Hunter Pedersen (my true christian name),
American State National, contracted with the plaintiff to be identified as GORDON PEDERSEN,
the Corporate DEAD CORPSE. By law, the case is VOID and must be immediately dismissed.

I, Gordon Hunter Pedersen, the private living man did NOT contract with the plaintiff, and I have
NOT made any conscious consent to be identified as GORDON PEDERSEN, [am nota
corporation, resident or employee of the MUNICIPAL/Territorial government. And I am not the
surety or stand in for the bond either, The plaintiff is blatantly committing Identity Theft,
Impersonation and Mischaracterization against {, Gordon Hunter Pederson, the private living man,
who is the only one holding the Copyright, Trademark and Patent to my true name,

C. J, note that a great deal of abuse has centered around one small item: the Interstate
Commerce Clause found in al! three renditions of the Federal Constitutions. We note that as our
States are all Nations, the words “Interstate” and “international” are interchangeable within the
context of this clause and the word “commerce” applies only to the business conducted between

Page 9 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 10 of 28

two incorporated business entities. It does not in any way apply to trade, domestic or Intl.
D. Identity Theft, Impersonation, Mischaracterization and a coercive RICO, Racketeering,
Extortion, Robbery, Piracy and a Treasonous criminal scheme, under armed abuse of power,
by all appearances, is being committed by the plaintiff, the UNITED STATES OF AMERICA
(Corporation), and the other private for profit sub-corporations of the parent company,
sister companies, the FBI, FDA & Homeland Security and others all appear to be part of
what appears to be a criminally syndicated orchestration seeking to create a basis for deceitful
prosecution and horrific persecution against I, an innocent American State National, without
any judicial authority and in total violation of my Constitutional Rights and Guarantees.
And against protections and rights of the International Treaties protecting American Nationals.
E. International Treaties that Protect American State Nationals: Failure to honor Claimant’s
true civilian status as a non-combatant civilian and an American State National is an International
War Crime. International War Crimes carry the “Death Penalty” under Article 147 of the
1949 Geneva Convention IV listed as the following war crimes:
(i) Unlawful deportation or transfer or unlawful confinement of a protected person,
(2) willfully depriving a protected person of their rights and/or to a fair and regular trial.
The United Nations War Crimes Commission laid out the following as proof of the offense of
denial of a fair trial (Law Reports of Trials of War Criminals, United Nations War Crime

Commission, vol. 6, p. 103 (1949): (3) Denial of the right to know the charges against

them: The FBI, FDA & Homeland Security busted through the front door of my home forcing

 

their way in and tespassing into my private home, without our consent, pointing automatic
weapons in our faces with full tactical swat gear, terrorizing and threatening my wife and I,
on April 28", 2020. We were terrified and in fear for our very lives. We were bullied, harassed
and terrorized by the FBI & Homeland Security and especially by Virginia Keys, special

Page 10 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 11 of 28

agent for the Food and Drug Administration; Virginia threatened me personally, with the
intent by all appearances to coerce and inflict harm, loss, fear and intimidation, stating
that “she was personally going to crush me and our livelihood and ruin our lives and business
affairs, all of it, she planned to destroy us and our very lives.” And we believed she meant it.
By all appearances, the criminals committing criminal acts right here in America, are the ones
who trespassed and forced their way into our private home threatening our lives!
We were not served with any documentation that would inform us of any charges against us
other than she was threatening us, that somehow we caused irreparable harm to consumers,
and that we had somehow committed money laundering and mail & wire fraud by selling our
natural structured silver, as we had been doing for nearly 30 years. Then Virginia Keys
committed perjury, stating that “I somehow claimed that our natural structured silver products
were protecting people from specifically, the corona virus disease (COVID-19).” It was all a
False and ruthless Fabrication by Virginia Keys, to create a False Narrative to committ
non-domestic terrorism and treason, theft, robbery and armed abuse of power, extortion
and racketeering, all for profit by Plaintiff, UNITED STATES OF AMERICA (Corporation)
a Private for Profit, Corporate, Foreign State Governmental Services Agency with it’s sister
companies, the FBI, FDA and Homeland Security and the United States Attorney’s office,
District of Utah, by all appearances the DOJ, CPA, CPB and others. They went through and
searched everything in our house and stole whatever they wanted, computers, flash drives,
other material and proprietary information without our consent and against our will.
Before they forced their way into our home, they froze all the money we had and left us
without anything to live on, destitute. Over a half a million dollars unlawfully confiscated.
All without any advanced warning or any due process of law, against our Constitutional
Rights and Guarantees. And against the International Treaties protecting our lives.

Page 11 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 12 of 28

(4) Denial of the right to be tried by an unprejudiced judge; (5) Denial in whole or in part

of the right to give or introduce evidence; (6) Denial of the right to know the evidence against
them; (7) Denial of any general right to a hearing adequate for a full investigation of a case;
The United States of America, State of Utah and Utah County have been under Martial Law,
Liber Code, Trading with the Enemy Act, Patriot Act, NID Act, etc., Any Violent wrongful
enforcements, or damage to I, an American State National, my wife Julia or by this cowt

is being reported to the “Trump Task Force” and other authorities outside of Utah, and those
responsible will be held individually, severally & jointly liable & accountable without immunity.
The court, [judges], administrators, clerks, attorneys, prosecutors, Assistant United States
Attomey’s are acting under Martial Law and may face extreme punishment for infractions
against the civilian populace & especially the non-domestic terrorism against myself and my
wife Julia, American State Nationals; Mischaracterization of civilians as combatants carries the
death penalty. We are civilians and non-combatants. Prosecutors, [judges] courts, clerks --
When addressing birthright Citizens American State Nationals, of the Continental United States
in the foreign jurisdiction of the Federal United States or that of a Federal State, and deliberately
confuse living people with corporate franchises merely named after them, you commit
Personage, Impersonation, and Identity Theft. This results in press-ganging land assets into the
international jurisdiction of the sea, outlawed worldwide for 200 years. It is a recognized act of
inland piracy, carries the death penalty. Mischaracterizing the identity or citizenship status of a
birthright Citizen of the Continental United States is also a crime under the Geneva Protocols
of 1949, Volume II, Article 3, and also carries the death penalty. I retain ail of my rights given
to me by God and reserved as per UCC 1-308 and through the supremacy clause of the
Constitution, the Universal Declaration of Human Rights, The International Civil and

Political Rights, as all are supreme law including the Military Lien Rights. Once these treaties

Page 12 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 13 of 28

are brought to light you must obey them or face the remedy they warrant. This is your explicit
Notice, that any person or corporate entity willfully participating in these Intemational War
Crimes, by all appearances, will be held culpable, accountable and liable for damages,
individually, severally and collectively, without immunity. And for the threats to our lives and
for the severe financial losses, destruction and harm to our lives. And could face likely
prosecution under Title X Military Judicial Code. This is NOT a threat, I am merely stating
the consequences that those particular crimes warrant. I am not an advocate of the death penalty.
Additional Living Testimony in the Form of a Witness Affidavit
I am a well known Health Practitioner and Doctor
I have been involved in Health and Healing for nearly 30 years

T have been selling a Natural Wonderful Structured Silver product for nearly 30 years

I have published over 50 Books and 3 Best Sellers and have had a syndicated radio program
with about 2,0000,0000 Listeners
T have never harmed anyone and I have never committed any crime
Tam an Innocent God Loving Man
7. I, Gordon Hunter Pedersen, am a peaceful living man, a Doctor of Naturopathic Medicne,

and J also hold a PhD in biology and immunology and I am also certified in anti-aging medicine.
I love to help people with health and healing. I have been a Health Practitioner for nearly 30 years
I have also been selling our Natural Structured Silver products for about as long as I have been
helping people with health and healing, April 28th, 2020, without any advanced warning and
without any due process of law and against our Constitutional Rights and Guarantees, what
appeared to be a militarized swat team with automatic weapons and full tactical swat gear busted
through the front door of our home against our will and without our consent. Without any
advanced warming or due process of law. Under armed abuse of power and under threat and
duress. Threatening my wife and I and stealing our belongings, computers, flash drives
and proprietary information. Robbing us, searching through all our belongings, Threatening

to crush and ruin our lives, which they have successfully done. Confiscating all of our money,

Page 13 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 14 of 28

leaving us destitute with nothing to live on or to pay our bills with or make our morigage payment.
Confiscating all of our Structured Silver Products and shutting down our business, and closing up
our warehouse. Slandering and Defamating, I, Gordon Hunter Pedersen’s Character and Reputation
by Fabricating a False & Criminal Narrative across numerous Major Media Platforms. Accusing

1, Gordon Hunter Pedersen of committing the crimes that the plaintiff was actually committing.
Fabricated by, what appeared to be Virginia Keys from the FDA, boasting and threatening that

she was going to crush us and our business, because she didn’t like what I said and did with our
silver products. And based on the COVID-19 “disease” she called it. It isn’t a disease to my

my knowledge, it has been claimed to be a virus and also possibly a bacteria. There is substantial
information published on the public record that proves COVID-19 was in part created by 2
Harvard Professors and funded by the Bill Gates Foundation in the Queen of England’s Company
and facility. This is a well known fact. See Exhibit 2 proving these facts in an article publicly
published and vetted by Anna Von Reitz, the Fiduciary for The United States of America,
unincorporated, the Holding Company for America. Just as it appears COVID-19 was Fabricated,
the alleged capital crimes Virginia Keys accused me of committing are also False & Fabricated,
They aren’t real. Using COVID-19 to Fabricate the Fake Crimes! It’s all False and made up on
paper, just like the FICTITIOUS DEAD CORPSE PERSONA, GORDON PEDERSEN, that

the plaintiff, UNITED STATES OF AMERICA (Corporation) is Fraudulently attempting to Foist
off as me, through Identity Theft, Impersonation and Mischaracterization, Inland Piracy, Press
Ganging, Barratry, Fraud, etc., it’s all FAKE! What isn’t FAKE is that the plaintiff, UNITED
STATES OF AMERICA (Corporation) targeted I, Gordon Hunter Pedersen an innocent American
State National, in advance, by all appearances, in Fabricating it’s Fraudulent & Deceptive Scheme
against myself and other Health Practitioners. UNITED STATES OF AMERICA (Corporation),
plaintiff, is a FOREIGN PRIVATE FOR PROFIT CORPORATION. According to the Department

Page 14 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 15 of 28

of State, Division of Corporations and according to the State of Delaware filings. Then
plaintiff hires it’s Sister Companies, all sub-corporations from the same Parent Company
as the plaintiff. The FBL_ FDA, Homeland Security to be the Pirates and Muscle and to carry
out it’s dirty work. Seizing bank accounts, assets, real estate, property, proprietary information,
business’s, products, vehicles, cash and other valuables, all under the color of law! By our
Territorial and Municipal Governmental Service Providers!

AH under the PLANDEMIC OF COVID-19!
Racketeering the operation of a business that causes a problem, with the intent to offer to solve
the problem, associated with organized crime. A “racket” owned and controlled by those who
are engaged in the illegal activity. Extortion Act of extorting money, property, and valuables,
usually by officials. A beneficial “shake down” through coercion. And includes verbal and written
threats, Extortion is a crime in which person(s) force another person(s) to do something against
their will, generally to give up money and/or other property, by threat of violence, and damage

to the person(s) reputation, creating extreme financial hardship, forcing and obtaining consent

 

illegally. Treason Betraying a Nation or one’s Country, providing aid, comfort and services to

the Enemies of one’s Nation or Country.

Then there is Assistant US Attorney, District of Utah, Joel A, Ferre, attomey for the plaintiff,
And the Department of Justice, DOJ, the Consumer Protection Agency, CPA Sarah Williams.
And Consumer Protection Branch, CPB Speare Hodges.

Aiding & Abetting supporting others in the Commission of a Crime or Criminal Act!

Perjury swearing a False Oath or Lying under Oath!

And includes Money Laundering, Mail & Wire Fraud and Causing Irreparable Harm to Others.
What also is NOT Fake is the Destruction Caused to Innocent People’s Lives, Our Lives!
And includes THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH FOREIGN,

STATE, FOREIGN PRIVATE FOR PROFIT CORPORATION, [Judge David Barlow].
Page 15 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 16 of 28

Plaintiff has not proven it has Subject Matter or Personam Jurisdiction on the Court Record
There is no Evidence on the Public Court Record Proving that I am a Resident
or that I have claimed to be a Sovereign citizen

8. 1, Gordon Hunter Pedersen, American State National, have not claimed to bea

sovereign citizen, as the term ‘sovereign citizen’ is an oxymoron; Meaning, someone cannot

at the same time be, sovereign and a citizen, I am not a resident and I do not claim to

be a resident, or an individual. As an American National {Nonresident alien non

individual] my place of inhabitance is ‘outside’ the United States [the District of Columbia per
[IRC 7408(d) & 7701(a)(9) and (a)(0)]. An American who is a “national” with respect

to a political jurisdiction and who does not maintain a legal domicile within the exclusive
legislative or general jurisdiction of the political body is treated as a nonresident alien within
federal law. He is a ‘nonresident’ because he is not resident within the territorial limits of the
national government. He is an alien, because he is ‘alien’ to that jurisdiction & not subject to its
legislative jurisdiction. Thus, the lack of any federal domicile or election on my part prohibits a
nexus to your federal jurisdiction. Any such claim other than what J present here to you today

can only be deceptive fraud for the purpose of compelled association and/or financial extortion.
As an American State National, I do not desire nor do I have any intent to claim the District of
Columbia to be considered by anyone as my legal domicile. “Intention " is the key to the meaning
of Domicile as one may have only one legal Domicile. My intention is to live ‘permanently
outside’ the "United States' [the District of Columbia] . As “Residence” only applies to citizens and
aliens. American State National’s cannot and do NOT have a residence.

I, Gordon Hunter Pedersen, American State National do NOT have a residence. I am the only one
who can determine my ‘intention ‘ in context to "Residence or Domicile’. The terms ‘transient’ and
‘temporary’ in the definition of Residence are not defined so it means that I alone define those
terms and not by those who are public servants . Again, I have no ‘intention’ to reside in the

Page 16 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 17 of 28

"United States‘ [defined to be the District of Columbia per 26 USC 7701(a)(9) and (a)(10)] as well
as 7408(d)] therefore I cannot be counted as a 'Resident’ even if I were an’ Alien’. I have a
‘definite purpose’ arising from an eternal covenant [contract] with my true God, Heavenly
Father. That contractual relationship is described in the Holy Bible and therefore I can only
be classified as a ‘transient foreigner’ in regard to all federal jurisdiction in context to residence.
"At the heart of the First Amendment is the notion that the individual should be free to
believe as he will, and that in a free society one's belief should be shaped by his mind
and by his conscience rather than coerced by the State or the Territorial [via illegal
enforcement of the revenue laws] ." Abood v. Detroit Board of Education, 431 U .S . 209 (1977).
No government may determine my Domicile as that would amount to compelled association in
direct violation of the Foreign Sovereign Immunities Act [28 USC 1605(a}(2)] as I do not
conduct commerce within the legislative jurisdiction of the "United States’ and therefore I have
not surrendered my sovereign immunity. I, Gordon Hunter Pedersen, have no Domicile in the
United States and No no contract with the National Government.
The UNITED STATES OF AMERICA (Corporation), plaintiff does NOT have any Subject
Matter Jurisdiction and does Not have Personam Jurisdiction and has NOT proven any
Jurisdiction on the Public Court Record, by law this Case is VOID & must be DISMISSED!
9. This matter comes before the Court on behalf of Gordon Hunter Pedersen’s notice to
“Move the Court to Dismiss this Action for Lack of Jurisdiction” (and also for failure to state
a Claim for which relief can be granted). Pertaining to Subject Matter Jurisdiction, Standard
of review, the government stipulated: “Under Federal Rules of Civil Procedure 12 (h)(1),
a motion to dismiss for lack of subject matter jurisdiction may be properly granted if the
plaintiff does not meet its burden in establishing that the court has such jurisdiction. Because
Federal Courts are courts of limited jurisdiction, the plaintiff must demonstrate that the court

Page 17 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 18 of 28

has been authorized to preside over the case either by statute or the constitution. Whenever it
appears that the court lacks subject matter jurisdiction, the court is obligated to dismiss the action.
Therefore, once subject matter jurisdiction has been challenged the Court shall go no further.
Under Federal Rules of Civil Procedure 12(h)(3) : The plaintiff has not proven jurisdiction on

the public court record. "Whenever it appears by suggestion of the parties or otherwise that the

court lacks jurisdictions of the subject matter, the court shall dismiss the action.”

Under the Foreign Sovereign Immunities Act, the National Government or any of its agencies or
bureaus, makes it illegal to compel association with the National Government . I do not elect to
associate with the United States and its legislative jurisdiction. I clearly have not consented to.
My point is that I am not subject to the limited jurisdiction of THE UNITED STATES DISTRICT
COURT, DISTRICT OF UTAH (USDC). I am one who operates outside the United States’ at ail
times, especially in regard to domicile & not deriving any income that is effectively connected
with the performance of the function of a federal public office in the District of Columbia.
lam an American National, Nonresident Alien, Non Individual, who has no domicile within
any federal jurisdiction . I do not derive any income by being engaged in the conduct of a 'trade
or business’ (the performance of the functions of a public office) within the United States
(defined by Black's Law Dictionary, 26 USC 7408(d), 7701(a)(9) & (a)(10} to mean the
District of Columbia only) .

I am disinclined to contract with this court for two primary reasons that I will review ;

(1) 1 am not subject to the jurisdiction of the United States [a .k .a . the National Government]
known as the District of Columbia as I do not have a domicile there and cannot be goaded,
coerced, compelled or threatened into the jurisdiction of the United States by the presumptions
on the part of the bullying by JOEL A. FERRE, Assistant United States Attorney (7517), the

Page 18 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 19 of 28

FDA, FBI or Homeland Security. (2) I do not engage in any activity within jurisdiction of the
United States by holding any public office of the corporation known as 'the United States’.
The Jurisdiction of THE UNITED STATES DISTRICT COURT, DISTRICT OF UTAH (USDC) is only
the geographical jurisdiction known as the United States, which consists of the District of
Columbia and its territories, possessions, and enclaves . The United States District Courts, are a
“mere” territorial tribunal court, for the administration of the United States, in regards to it’s U.S.
citizens, as in 8 USC § 1401 (a), as in chattel and property of the UNITED STATES INC. and
UNITED STATES OF AMERICA, INC., and corporations, trusts or wards of the court, in regards
only to the territory belonging to the United States. The resemblance of the (USDC) jurisdiction
is to that of a true United States court, in offering an opportunity to nonresident alien, non
individuals of resorting to a tribunal not subject to local influence, does not change it’s character
to that of a true United States court, in offering an opportunity to nonresident alien, non
individuals, of resorting to a tribunal not subject to local influence, does not change its character
as a mere territorial court. 1Balzac v . People of Porto Rico, 258 U.S . 298 (1922) 1.
The term " citizen of the United States " is a Congressional statutory creation as well and is
defined at 8 USC 81401{a). I, Gordon Hunter Pedersen am NOT a “citizen of the United States,”
or a “United States citizen”. The term " United States "is most clearly defined in 26 USC
§7408(d) as follows: The geographical jurisdiction of the United States [a .k .a . the National
Government) under the constitution is the ten square miles that is called the District of
Columbia and its territorial: extensions known as US Territories which are confusingly
illustrated at times in the USC as States of the United States' . The 50 states of the Union are
separate and distinct from that congressionally defined territorial area and should not be confused
with the Republic of the 50 states of the Union.

"At the heart of the First Amendment is the notion that the individual should be free to

Page 19 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 20 of 28

believe as he will, and that in a free society one's belief should be shaped by his mind

and by his conscience rather than coerced by the State or the Territorial [via illegal

enforcement of the revenue laws] ." Abood y. Detroit Board of Education, 431 U .S . 209 (1977).
No government may determine my Domicile as that would amount to compelled association in
direct violation of the Foreign Sovereign Immunities Act [28 USC 1605(a)(2)] as I do not
conduct commerce within the legislative jurisdiction of the "United States’ and therefore I have
not surrendered my sovereign immunity. I, Gordon Hunter Pedersen, have no Domicile in the

United States and No no contract with the National Government.

This court, pursuant to the Federal Rules of Civil Procedure (FRCP) Rule 4 (j), is, in fact and at
law, a FOREIGN STATE as defined in 28 USC §1602, ef. seg., the FOREIGN SOVEREIGN
IMMUNITY ACT of 1976, Pub. L. 94-583 (hereafter FSIA), and, therefore, lacks jurisdiction in
the above captioned case. The above-mentioned “real party in interest” hereby demands full
disclosure of the true and limited jurisdiction of this court. Any failure or refusal to disclose the

true jurisdiction is a violation of 15 Statutes at Large, Chapter 249 (section 1), enacted July 27, 1868.

As an America Citizen and as a belligerent claimant, I hereby claim the right of immunity inherent
in the 11° amendment. The judicial power shall not be construed to extend to any suit in law or
equity, commenced or prosecuted by a Foreign State. This court, by definition a FOREIGN
STATE, is misusing the name of this Sovereign America Citizen by placing it in all capital letters,
misusing my last name, and referring to me, erroneously, as a “person,” which is a “term of art”
meaning a creature of the law, an artificial being, and a CORPORATION or an ens legis:

“Ens Legis. L. Lat. A creature of the law; an artificial being, as contrasted with a natural person.

Applied to corporations, considered as deriving their existence entirely from the law.”
--Blacks Law Dictionary, 4th Edition, 1951.

Page 20 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 21 of 28

The judicial power of the United States shall not be construed to extend to any suit in law or
equity, commenced or prosecuted against one of the United States by citizens of another State,
or by citizens or subjects of any FOREIGN STATE.
MUNICIPAL, COUNTY, OR STATE COURTS lack jurisdiction to hear any case under the
definition of FOREIGN STATE and under all related definitions below. Said jurisdiction lies with
the “district court of the United States,” established by Congress in the states under Article il of
the Constitution, which are “constitutional courts” and has not included the territorial courts
created under Article [V, Section 3, Clause 2, which are “legislative” courts. Hornbuckle v.
Toombs, 85 U.S, 648, 21 L.Ed. 966 (1873), (See Title 28 USC, Rule 1101), exclusively, under the
FSIA Statutes pursuant to 28 USC §1330,
It is an undisputed, conclusive presumption that the above-mentioned real party in interest is a
not a CORPORATION who is not registered with any Secretary of State as a CORPORATION.
Pursuant to Rule 12(b)(6), the Prosecuting Attorney has failed to state a claim for which relief can
be granted. This is a FATAL DEFECT, and, therefore, the instant case and all related matters must
be DISMISSED WITH PREJUDICE for lack of in personam, territorial and subject matter
jurisdiction, as well as for improper Venue; and, pursuant to the 11° amendment.
"There is no such thing as a power of inherent sovereignty in the government of the United
States .... In this country sovereignty resides in the people, and Congress can exercise no power
which they have not, by their Constitution entrusted to it: All else is withheld." -- Julliard v.
Greenman, 110 U.S. 421.
{n a court of limited jurisdiction, whenever a party denies that the court has subject-matter
jurisdiction, it becomes the duty and the burden of the party claiming that the court has subject
matter jurisdiction to provide evidence from the record of the case that the court holds subject-
matter jurisdiction. Bindell v City of Harvey, 212 Tll.App.3d 1042, 571 N.E.2d 1017 (ist Dist.

Page 21 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 22 of 28

1991) ("the burden of proving jurisdiction rests upon the party asserting it.").

Until the plaintiff submits uncontroversial evidence of subject-matter jurisdiction to the court that
the court has subject-matter jurisdiction, the court is proceeding without subject-matter jurisdiction.
Loos v American Energy Savers, Inc., 168 Tll_App.3d 558, 522 N.E.2d 841(1988)("Where

jurisdiction is contested, the burden of establishing it rests upon the plaintiff.").

"A court has no jurisdiction to determine its own jurisdiction, for a basic issue in any case before a
tribunal is its power to act, and a court must have the authority to decide that question in the first
instance.” Rescue Army v. Municipal Court of Los Angeles, 171 P2d 8; 331 US 549, 91 L. ed. 1666,
67 S.Ct. 1409.

"A departure by a court from those recognized and established requirements of law, however close
apparent adherence to mere form in method of procedure, which has the effect of depriving one of a
constitutional right, is an excess of jurisdiction." Wuest v. Wuest, 127 P2d 934, 937.

"Where a court failed to observe safeguards, it amounts to denial of due process of law, court is
deprived of juris.” Merritt v. Hunter, C.A. Kansas 170 F2d 739, "the fact that the petitioner was
released on a promise to appear before a magistrate for an arraignment, that fact is circumstance to
be considered in determining whether in first instance there was a probable cause for the arrest."
Monroe v. Papa, DC, I. 1963, 221 F Supp 685

“Jurisdiction, once challenged, is to be proven, not by the court, but by the party attempting to assert
jurisdiction. The burden of proof of jurisdiction lies with the asserter.” See McNutt v. GMAC, 298
US 178. The origins of this doctrine of law may be found in Maxfield's Lessee v. Levy, 4 US 308.

"A court has no jurisdiction to determine its own jurisdiction, for a basic issue in any case before a
tribunal is its power to act, and a court must have the authority to decide that question in the first

instance.” Rescue Army v. Municipal Court of Los Angeles, 171 P2d 8; 331 US 549, 91 L. ed. 1666,
67 S.Ct, 1409.

Page 22 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 23 of 28

"Where there is absence of jurisdiction, all administrative and judicial proceedings are a nullity and
confer no right, offer no protection, and afford no justification, and may be rejected upon direct
collateral attack." --Thompson v. Tolmie, 2 Pet. 157, 7 L.Ed. 381; Griffith v. Frazier, 8 Cr. 9, 3L.Ed.471.
"A departure by a court from those recognized and established requirements of law, however close
apparent adherence to mere form in method of procedure, which has the effect of depriving one of a
constitutional right, is an excess of jurisdiction." --Wuest v. Wuest, 127 P2d 934, 937,

“Until the plaintiff submits uncontroversial evidence of subject-matter jurisdiction to the court that
the court has subject-matter jurisdiction, the court is proceeding without subject-matter jurisdiction.”

--Loos v American Energy Savers, Inc., 168 Ul. App.3d 558, 522 N.E.2d 841(1988)("Where
jurisdiction is contested, the burden of establishing it rests upon the plaintiff.”).

The law places the duty and burden of subject-matter jurisdiction upon the plaintiff. Should the court
attempt to place the burden upon the defendant, the court has acted against the law, violates the
defendant's due process rights, and the judge under court decisions has immediately lost subject-
matter jurisdiction. In a court of limited jurisdiction, the court must proceed exactly according to the
law or statute under which it operates. --Flake v Pretzel, 381 Ill. 498, 46 N.E.2d 375 (1943)

Plaintff and the Court have NO Subject Matter or Personum Jurisdiction and NO Contract
proven on the Public Court Record & are required by Law to DISMISS THE CASE & CHARGES

The UNITED STATES OF AMERICA (Corporation), plaintiff and all of it’s Sister Sub-

Corporations under the Parent Company, the FBI, FDA, DOJ, CPA, Homeland Security,

US Attorney, District of Utah, Assistant US Attorney and THE UNITED STATES DISTRICT

COURT DISTRICT OF UTAH are all in Violation of 1, Gordon Hunter Pedersen’s
Constitutional Rights and Guarantees

10. The constitutional requirement of due process of the law is indispensable:

"No person shall be held to answer for a capital, or otherwise infamous crime, unless on a present-
ment or indictment of a Grand Jury, except in cases arising in the land or naval forces, or in the
Militia, when in actual service in time of War or public danger; nor shall any person be subject for

the same offence to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal

Page 23 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 24 of 28

case to be a witness against himself, nor be deprived or life, liberty or property, without due process

of law; nor shall private property be taken for public use without just compensation." Article V,

National Constitution.

The Constitution for the United States of America the [V Amendment: The right of the people to

to be secure in their person’s, houses, papers, and effects, against unreasonable searches and seizures,
shall not be violated, and no warrants shall issue but upon probable cause, supported by cath or
affirmation, and particularly describing the place to be searched, and the persons or things to be
seized. The Y Amendment: No person shall be held to answer for capital, or otherwise infamous
crime, unless on a presentment or indictment of a grand jury, except in cases in rising in the land

or naval forces, or in the militia, when in actual service in time of war or public danger. Nor shall

be any person be subject for the same offense to be twice put in jeopardy of life or limb. Nor shall
be compelled in any criminal case to be a witness against himself. Nor be deprived of Life, Liberty,
or property, without due process of law; nor shall private property be taken for public use without
just compensation. The VI Amendment; In all criminal prosecutions, the accused shall enjoy the |
right to a speedy and public trial, by an impartial jury of the state and district wherein the crime shall
have been committed, which district shall have been previously ascertained by law, and to be
informed of the nature of the cause of the accusation to be confronted with the witness’s against him;
to have compulsory process for obtaining witness’s in his favor, and to have the assistance of counsel
for his defense. The VIII Amendment: Excessive shall not be required, nor excessive fines imposed,
nor cruel and unusual punishments inflicted. The VIII Amendment: The enumeration in the
Constitution, of certain rights, shall not be construed to deny or disparage others retained by the
people. The X Amendment: The powers not delegated to the United States by the Constitution nor
prohibited by it to the States, are reserved to the States, or the people.

Page 24 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 25 of 28

Conclusion

11. I, Gordon Hunter Pedersen, an innocent flesh and blood, private living man, American
State National, have committed no crimes at all, there is no exculpatory evidence that would support
that I committed any crime on the public court record. There is no evidence that the plaintiff has
any proven jurisdiction or that the court has any proven jurisdiction, it doesn’t exist in the public
court record. There is no valid Contract with I, Gordon Hunter Pedersen, American State National,
between the plaintiff or the court, it doesn’t exist in the public court record. And there is no valid
Contract that I, Gordon Hunter Pedersen am the DEAD CORPSE GORDON PEDERSEN, or that
I am the surety for the bond or the stand in for GORDON PEDERSEN, There is no valid Contract
between myself and GORDON PEDERSEN in the public court record. And there is NO evidence
that GORDON PEDERSEN, Fraudulent Fiction even exists in the public court record.
By operation of Law this Case and any/all Charges associated is VOID in abnitio, and must be
immediately dismissed & the record corrected. And remove this case to a Constitutional Court.
Including immediately VOID any Warrants, Orders, Injunctions, Liens or Holds or any other

Court Instruments used against I, Gordon Hunter Pedersen by this Court.

Return and Unfreeze all of the Money, Property, Personal Property, Proprietary Information,
Personal effects, Seized Items, Business Property and Effects.

CEASE AND DESIST any further prosecution and persecution against I, Gordon Hunter
Pedersen and Julia Elaine Currey.

Notice to Agent is Notice to Principal, Notice to Principal is Notice to Agent

Per; 28 U.S. Code § 1746 — Unsworn declarations under penalty of perjury
1. If executed without the United States: “I declare (or certify, verify, or state) under penalty
of perjury under the laws of the United States of America that the foregoing is true and correct.”
Executed on: June 10°7, 2020.
This document is now hereby considered publicly published and placed upon the public court
record, as my court of record, Without prejudice and without recourse, I hereby place my
Autograph below:

Further Affiant Declarant Sayeth Not

Page 25 of 27
Case 2:20-cv-00279-DBB Document 40,.Filed 06/10/20 Page 26 of 28

Bo Deu

by: Gordon Hunter Pedersen © all rights reserve
non-corporate, American State National
sui juris, without prejudice without recourse

   
 

cc: Trump Task Force
Fiduciary United States of America, unincorporated
Governor of Utah

Notary as JURAT CERTIFICATE
Utah State }
eke County }
On June 2nd, 2020 date before me,

‘Ey Va». | Ome : c] EZ Ler Notary Public, personally appeared Gordon Hunter Pedersen,
a private living man, who proved to me on the basis of satisfactory evidence to be the living man
whose name is subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity. And that by his autograph on the instrument, the living man

executed the instrument.

I certify under Penalty of Perjury under the lawful laws of Utah State and the State of Utah
that the foregoing paragraph is true & correct,

“WITNESS my, hand and official seal.

Signature (— pSECGEMW /

  
  

 

S EVA JANE BEESLEY |

‘ ANA ec STATE OF Fatt

My Comm. Exp. 02/05/2023,
Commission # 704434

  

 

of Notary / Jurat

 

 

Certificate of Service

1, Gordon Hunter Pedersen, American State National, certify that [ am emailing a copy of this,
my Living Testimony in the form of a Witness Affidavit, Notice of Special Appearance, Move
the Court to Dismiss this Action for Lack of any Jurisdiction and Remove this Case to a
Constitutional Court, Non-Domestic Terrorism.

Emailed to plaintiff, the UNITED STATES OF AMERICA, on or before June 11°, 2020.

cc: US ATTORNEY’S OFFICE, Joel A. Ferre, & CONSUMER PROTECTION
BRANCH, DOJ, CIV Sarah Williams, US DEPARTMENT CONSUMER
Page 26 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 27 of 28

PROTECTION BRANCH Speare Hodges, & [Judge] David Barlow,
including SPECIAL AGENT, VIRGINIA KEYS, U.S. FOOD & DRUG
ADMINISTRATION

  

Gordon Hunter Pedersen aN
Non Corporate American State National ~
sui juris, juris soli, flesh and blood living man

cc: Trump Task Force

The United States of America, unincorporated
Governor of Utah

Page 27 of 27
Case 2:20-cv-00279-DBB Document 40 Filed 06/10/20 Page 28 of 28

|
MANDATORY NOTICE EAI bit 4
Foreign Sovereign bnmunities Act
Sections 1605 and 1607
NOTICE OF LIABILITY:

18 USC 2333, 18 USC 1341 and 1342

This MANDATORY NOTICE is provided to all Territorial United States District and State and County
Courts, their officers, clerks, bailiffs, sheriffs, deputies, and employees and all Municipal Appointees including
their DISTRICT, STATE, and COUNTY COURTS, their OFFICERS and EMPLOYEES:

The vessels doing business as Gordon Hunter Pedersen and not limited to Gordon Pedersen, Gordon H.
Pedersen, G. Pedersen, G. H. Pedersen, G. Hunter Pedersen, Pedersen, Gordon, GORDON HUNTER
PEDERSEN, GORDON PEDERSEN, GORDON H. PEDERSEN, G. PEDERSEN, G. H. PEDERSEN, G.
HUNTER PEDERSEN, PEDERSEN, GORDON, DOC, DR., DOCTOR, Doe, Dr., Doctor, together with all
derivatives and permutations and punctuations and orderings of these names, are not acting in any federal
territorial or municipal capacity and have not knowingly or willingly acted im any such capacity since the day of
nativity: Wednesday, September 9, 1959. All vessels are duly claimed by the Holder in Due Course and held
under published Common Law Copyright since September 9, 1959.

These vessels are publishing MANDATORY NOTICE that they are Foreign Sovereigns from the Washington
state of The United States of America. This is your MANDATORY NOTICE that these above-named vessels
are owed all material rights, duties, exemptions, insurances, treaties, bonds, agreements, and guarantees
including indemnity and full faith and credit; you are also hereby provided with MANDATORY NOTICE that
these vessels are not subject to Territorial or Municipal United States law and are owed The Law of Peace,
Department of the Army Pamphlet 27-161-1, from all Territorial and Municipal Officers and employees who
otherwise have no permission to approach or address them. Any harm resulting from trespass upon these vessels
or the use of fictitious names or titles related to them shalt be subject to full commercial liability and penalties:
18 USC 2333, 18 USC 1341 and 1342.

So said, signed, and sealed this Le day of April, 2020 in Utah County, Utah, the United States of America:

By: 4 be t Mali BY, gs co (e) © Living Soul

-Gordon: Hunter Pedersén© All Rights Reserved.

Notice to Principals is Notice to Agents; Notice to Agehts is Notice to Principals.

This MANDATORY NOTICE Foreign Sovereign Immunities Act, Sections 1605 and 1607, NOTICE OF
LIABILITY 18 USC 2333, 18 USC 1341 and 1342 is valid, true, correct and complete in all jurisdictions of
il and the year of 2020.

4 oe 1 e

law: air, land, and sea. So signed and sealed this day of the OL
, , _
Maden | Haale Gadles ©

f

/

    
     
 
   

Recording Secretary and International Notarial W

I, a Recording Secretary and International Notarial Witness approved by the Utah Assembly, hereby affirm that
the American State National has been positively identified and I have witnessed their signing of this
MANDATORY NOTICE Foreign Sovereign Immunities Act, Sections 1605 and 1607, NOTICE OF
LIABILITY 18 USC 2333, 18 USC 1341 and 1342.

By: _. ( My ulti

State Assert
